Mika Tiraturyan

From: Eldad Oz <eldadoz1@gmail.com>

Sent: Thursday, November 19, 2015 10:57 AM
To: mika@kalashnikov-usa.com

Subject: Re: CAA - Dan Alexander - Final payment

CAA needs to participate in the new branding as agreed in the past. ! will be free in 20 mins
Eldad Oz

On 19 Nov 2015, at 5:05 PM, "mika@kalashnikov-usa.com" <mika@kalashnikov-usa.com> wrote:

Eldad,

Are we paying this from US? We need to get on the line to review cash flow in CAA US. Let me know
when is good time

Mika

Begin forwarded message:

From: office Dan Alexander <office@daitd.com>

Date: November 19, 2015 at 01:30:01 PST

To: Evrold Henry <evrold@commandarms.com>

Ce: "tcao@kalashnikov-usa.com" <tcao@kalashnikov-usa.com>, TV TT7X
<eldadozi@gmail.com>, "mika@kalashnikov-usa.com" <mika@kalashnikov-usa.com>,
Dan Alexander <dan@daitd.com>

Subject: Re: FW: CAA - Dan Alexander - Final payment

 

Hi Evrold,
Thank you for your email.

Following to my conversation with Eldad yesterday, pleas see attached the invoice for
the last payment for CAA branding.

Pleas update us when will the payment be transferred,
Regards,

Ayuli

2015-11-17 15:47 GMT+02:00 Evrold Henry <evrold@commandarms.com>:

Ayuli,
| believe this is a CAA Israel charge.

Kind Regards,

<image002.png>
<image011.png>

From: office Dan Alexander [mailto:office@daitd.com]
Sent: Monday, November 16, 2015 6:54 PM

To: tcao@kalashnikov-usa.com
Cc: ry TT2N; Evrold Henry; mika@kalashnikov-usa.com; Dan Alexander
Subject: Re: FW: CAA - Dan Alexander - Final payment

Hi Tam,

How are you?

Did you receive my email from Saturday?

If you have any questions, pleas don't hesitate to contact me.

Regards,

Ayuli

2015-11-15 12:01 GMT+02:00 office Dan Alexander <office@daitd.com>:

Hi Tam,
Thank you for your email.

We have been explaining this matter in several emails for the past month
or so,

The amount we are requesting, is the remaining payment from the original
branding done for CAA.

according to your request, pleas see below the break down:

1- The original price quota for CAA = 303,850 including vat.

2- The remaining sum for payment is - 189,726 including vat.

3- in last May, Dan Alexander and CAA came to an agreement to forfeit an
amount of 15,000$ (3.75) — 56,250 ISL.

Now that we are finalizing the work specified in the original contract, we are
requesting to be paid the remaining amount of the agreement - which is -
57,874 ISL including vat.

So actually you can look at this amount as the last payment for CAA
branding process, and since most of it was done a while ago, we would
appreciate reciving the payment ASAP, in one transfer.

Pleas don't hesitate to contact me for further information.

Best regards,

Ayuli

2015-11-13 18:58 GMT+02:00 tcao@kalashnikov-usa.com <tcao@kalashnikov-
usa.com>:

Hi Ayuli, can you please give me a break down of the remaining balance below? We
need to know what the mount is for this way that the accounting department can
-accurately do their books and process the payments. Let me know. Thanks
Co according to the & The sum to be paid by CAA to Dan Alexander .1
primary agreement — 303,850 vat included

The sum that was excepted — 189,726 vat included .2

The remaining sum to be paid — 114,124 vat included .3

Settlement sum — 15,0005 (3.75) — 56,250 vat included .4

Co — 57,874 vat included & Total sum to be paid to Dan Alexander .5

<image014.png>

[eldadozi@gmail.com:Eldad Oz [mailto :From

Wednesday, November 11, 2015 11:28 AM :Sent
<evrold@commandarms.com> Evrold Henry :To

tcao@kalashnikov-usa.com ;<tom@commandarms.com> Tom K. McCrossin :Cc
Re: CAA - Dan Alexander - Final payment ‘Subject

Ask them directly and put me in cc

Eldad Oz

:wrote <evrold@commandarms.com> On 11 Nov 2015, at 6:26 PM, Evrold Henry

,Eldad
We paid Dan Alexander a total of S60k for KUSA. We also paid $5k
out of $10K for the booth design. Please clarify what we owe them
-for. |am not sure what this is for

,Kind Regards
<image001.png>
<imageO05.png>

<image011.png>

[mailto:eldadozi@gmail.com] Eldad Oz :From
Wednesday, November 11, 2015 6:05 AM :Sent
Tom K. McCrossin; Evrold Henry :To

Fwd: CAA - Dan Alexander - Final payment :Subject

We need to pay Dan Alexander the last payment of the original
agreement. it's 15k. Can we pay in 2-3 payments. First payment this
?week

wonenennn= Forwarded message ----------

<office @daitd.com> office Dan Alexander :From
Date: Tue, Oct 27, 2015 at 9:21 PM

Subject: CAA - Dan Alexander - Final payment
eldadoz1@gmail.com ‘To

<einat@daitd.com> Cc: Einat Lerer

,»Hi Eldad

Following to your conversation with Einat, please see below the
‘balance
Co & The sum to be paid by CAA to Dan Alexander .1
according to the primary agreement ~— 303,850 vat included

The sum that was excepted — 189,726 vat included .2

The remaining sum to be paid — 114,124 vat included .3

Settlement sum — 15,0005 (3.75) — 56,250 vat included .4

Co—57,874 & Total sum to be paid to Dan Alexander .5
vat included

-If you should have any questions | will be happy to assist

,Regards

Ayuli

<image007 .jpg>
<i_CAA_1395_Lastpayment_18_11_15.pdf>
